CALOGERO, C.J.,
concurs in the denial of the writ and assigns reasons. I concur for the limited purpose of expressing my view that the court of appeal erred in applying La.R.S. 30:2204.1 as a defense to a claim under La.R.S. 30:2271 et seq. Knowledge on the part of the defendant that a hazardous substance was disposed of is not necessary for imposition of liability under La.R.S. 30:2271 et seq. The proper defenses to liability under La.R.S. 30:2271 et seq. in this instance, are found in La.R.S. 30:2277.